Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This Office Action is responsive to the applicants’ amendment filed on 01/29/2021.
	Claims 1-3, 11, 13, 15-17, 25, 27, 29-31, 39, 41, 43-45, 53 and 55 have been amended.  Accordingly, claims 1-56 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,215,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, claims 1-56 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein the rubber compound has a first value 
	- Regarding claim 15: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein the rubber compound has a first value for 25% tensile Modulus “across the grain” and a second value for 25% tensile Modulus “with the grain”, wherein the first value is at least 10% lower than the second value; and the fiber reinforcement including a fiber loading of greater than 1.5 phr of fibers, and the rubber compound having a 25% tensile Modulus of greater than 400 psi “across the grain” and a 50% tensile Modulus of greater than 700 psi “across the grain”.
	- Regarding claim 29: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein the rubber compound has a first value for 25% tensile Modulus “across the grain” and a second value for 25% tensile Modulus “with the grain”, wherein the first value is at least 10% lower than the second value; and the fiber reinforcement including a fiber loading of greater than 2.0 phr of fibers, and the rubber compound having a 25% tensile Modulus of greater than 400 psi “across the grain” and a 50% tensile Modulus of greater than 700 psi “across the grain”.
	- Regarding claim 43: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein the rubber compound has a first value for 25% tensile Modulus “across the grain” and a second value for 25% tensile Modulus “with the grain”, wherein the first value is at least 10% lower than the second value; and the fiber 
Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of “the rubber compound has a first value for 25% tensile Modulus "across the grain" and a second value for 25% tensile Modulus "with the grain", wherein the first value is at least 10% lower than the second value and the fiber reinforcement including a fiber loading of greater than 1.0/1.5/2/2.5 phr of fibers (claims 1, 15, 29 and 43), and the rubber compound having a 25% tensile Modulus of greater than 400 psi "across the grain" and a 50% tensile Modulus of greater than 700 psi "across the grain”" so that the fiber-reinforced rubber compound formed into the stator not only provides additional wear resistance to the erosive effect of the solid particles found in drilling mud but also improves crack propagation resistance and increases fatigue life and high temperature durability of the rubber compound while still providing a serviceably high Modulus in the transverse cross-section direction (“against the grain” or “across the grain”)  for maximize the overall performance and durability of the PDM in which the stator is deployed, as set forth in the applicants’ specification on page 9, para. [0025] and page 21, para. [0074] to page 22, para. [0075] and page 23, lines 6-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746